UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 6) MEDBOX, INC. (Name of Issuer) Common Stock,par value $0.001 per share (Title of Class of Securities) 584051D 100 (CUSIP Number) P. Vincent Mehdizadeh 6700 Fallbrook Ave., Suite 289 West Hills, CA 91307 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 27, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule.13d-7 for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Exchange Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). 1.Names of Reporting Persons. Vincent Chase, Incorporated 2.Check the Appropriate Box if a Member of a Group (a) o (b) o 3.SEC Use Only 4.Source of Funds OO 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power 22,096,133 (1) 8.Shared Voting Power 0 9.Sole Dispositive Power 22,096,133 (1) 10.Shared Dispositive Power 0 11.Aggregate Amount Beneficially Owned by Each Reporting Person 22,096,133 (1) 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13.Percent of Class Represented by Amount in Row (11) 54% (2) 14.Type of Reporting Person CO (1)Includes 10,000,000 shares of the Common Stock issuable upon conversion at any time of Series A Preferred Stock at a rate of one share of Series A Preferred Stock into five shares of Common Stock. (2)The Issuer reported 30,442,517 shares of its Common Stock outstanding as of November 12, 2014. 1.Names of Reporting Persons. PVM International, Inc. 2.Check the Appropriate Box if a Member of a Group (a) o (b) o 3.SEC Use Only 4.Source of Funds OO 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power 8.Shared Voting Power 0 9.Sole Dispositive Power 10.Shared Dispositive Power 0 11.Aggregate Amount Beneficially Owned by Each Reporting Person 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13.Percent of Class Represented by Amount in Row (11) 9% (1) 14.Type of Reporting Person CO (1)The Issuer reported 30,442,517 shares of its Common Stock outstanding as of November 12, 2014. 1.Names of Reporting Persons. Vincent Mehdizadeh 2.Check the Appropriate Box if a Member of a Group (a) o (b) o 3.SEC Use Only 4.Source of Funds OO 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power 24,977,186 (1) 8.Shared Voting Power 0 9.Sole Dispositive Power 24,977,186 (1) 10.Shared Dispositive Power 0 11.Aggregate Amount Beneficially Owned by Each Reporting Person 12.Check if the Aggregate Amount in Row (11) Excludes Certain Shares o 13.Percent of Class Represented by Amount in Row (11) 62% (2) 14.Type of Reporting Person IN (1) Includes 22,096,133 shares of Common Stock beneficially owned by Vincent Chase, Incorporated, which includes 10,000,000 shares of Common Stock issuable upon conversion at any time of Series A Preferred Stock at a rate of one share of Series A Preferred Stock into five shares of Common Stock, and 2,880,053 shares of Common Stock held by PVM International, Inc. (2) The Issuer reported 30,442,517 shares of its Common Stock outstanding as of November 12, 2014. This Amendment No.6 amends and supplements the Schedule 13D originally filed on July 11, 2014, as amended on September 4 and December 23, 2014, and January 13, February 5, 2015, and February 26, 2015 (“Original Schedule 13D”), by Vincent Chase, Incorporated (“VCI”), PVM International, Inc. (“PVMI”) and Mr. P. Vincent Mehdizadeh (collectively, the “Reporting Person”), relating to the class of common stock, par value $0.001 per share (“Common Stock”) of Medbox, Inc., a California corporation (“Issuer”).Capitalized terms used but not otherwise defined in this amendment shall have the meanings ascribed to such terms in the Original Schedule 13D. Information given in response to each Item herein shall be deemed incorporated by reference in all other Items, as applicable. Item 4.Purpose of Transaction This amendment supplements Item 2 of the Original Schedule 13D by adding the following: On February 26, 2015, the Reporting Person entered into a Stock Transfer Letter Agreement (“Letter Agreement”), with Lizada Capital LLC, a New Jersey limited liability company (“Lizada Capital”), whereby the Reporting Person has agreed to cause the transfer to Lizada Capital (“Transfer”), of any and all shares of Common Stock held by VCI, totaling approximately Twenty Two Million One Hundred Sixty Thousand (22,160,000) shares, including Two Million (2,000,000) shares of the Issuer’s class of Series A Preferred Stock that are convertible at any time into five (5) shares of Common Stock for each outstanding share of Series A Preferred Stock. On May 27, 2015, the Reporting Person, as a one-time courtesy, extended the time for Lizada Capital to close the transaction to June 15, 2015. Item 5.Interest in Securities of the Issuer This amendment revises Item 5 of the Original Schedule 13D as set forth below: (a)VCI beneficially owns 22,096,133 shares of Common Stock, including 10,000,000 shares of Common Stock issuable upon the conversion at any time of shares of Series A Preferred Stock at the rate of one share of Series A Preferred Stock into five shares of Common Stock, which represents approximately 54% of the Issuer’s outstanding shares of Common Stock.PVMI beneficially owns 2,880,053 shares of Common Stock, which represents approximately 9% of the outstanding shares of Common Stock.P. Vincent Mehdizadeh controls both VCI and PVMI, and has sole voting and dispositive power over the securities held by each.As such, Mr. Mehdizadeh may be deemed to beneficially own 24,977,186 shares of Common Stock, which represents approximately 62% of the outstanding shares of Common Stock. (b)All of VCI’s shares are held directly by VCI, and VCI may be deemed to hold sole voting and dispositive power over 22,096,133 shares of Common Stock beneficially owned by VCI.All of PVMI’s shares are held directly by PVMI, and PVMI may be deemed to hold sole voting and dispositive power over 2,880,053 shares of Common Stock beneficially owned by PVMI.Mr. Mehdizadeh controls VCI and PVMI and has sole voting and dispositive power over the securities held by each. (c)Since the filing of the last amendment, the Reporting Person has sold additional shares of Common Stock in open market transactions. Other than the foregoing transactions, Mr. Mehdizadeh, VCI and PVMI have not effected any other transactions in the Common Stock during the past sixty days. SIGNATURE After reasonable inquiry and to the best of the undersigned’s knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:May 27, 2015 VINCENT CHASE, INCORPORATED By: /s/ P. Vincent Mehdizadeh P. Vincent Mehdizadeh, President PVM INTERNATIONAL, INC. By: /s/ P. Vincent Mehdizadeh P. Vincent Mehdizadeh, President /s/ P. Vincent Mehdizadeh ATTACHMENT A Sales of MDBX Common Stock by Reporting Person Date Issuer # Shares Price Proceeds 04/15 Sold MEDBOX INC: MDBX 04/15 Sold MEDBOX INC: MDBX 04/16 Sold MEDBOX INC: MDBX 04/16 Sold MEDBOX INC: MDBX 04/17 Sold MEDBOX INC: MDBX 04/17 Sold MEDBOX INC: MDBX 04/20 Sold MEDBOX INC: MDBX 04/20 Sold MEDBOX INC: MDBX 04/21 Sold MEDBOX INC: MDBX 04/21 Sold MEDBOX INC: MDBX 04/22 Sold MEDBOX INC: MDBX 04/22 Sold MEDBOX INC: MDBX 04/23 Sold MEDBOX INC: MDBX 04/23 Sold MEDBOX INC: MDBX 04/24 Sold MEDBOX INC: MDBX 04/24 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX 04/27 Sold MEDBOX INC: MDBX
